Citation Nr: 1448487	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  08-26 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel

INTRODUCTION

The Veteran served on active duty from August 1989 to July 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2014).


REMAND

The Veteran claims entitlement to service connection for posttraumatic stress disorder (PTSD).  The vast amount of evidence of record reveals treatment for psychiatric disorders other than PTSD.  Nevertheless, claims for service connection for psychiatric disorders, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). 

The October 2012 VA psychiatric examination specifically refers to inpatient psychiatric treatment at VA medical facilities in April 2012.  Review of the record reveals that there no VA treatment records subsequent to 2008.  The Veteran's recent VA treatment records must be obtained and placed in the record.  Records generated by VA are constructively included within the record. If records of VA treatment are material to the issue on appeal and are not included within the claims folder, a remand is necessary to acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Accordingly, a VA examination is warranted after all additional medical evidence is added to the record.

Accordingly, the case is remanded for the following action:

1.  The record reveals that the Veteran was recently released from incarceration in July 2014 and may be homeless.  The RO must obtain the Veteran's new address and/or conduct development with consideration of all necessary procedures with respect to homeless veterans.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of his response, the RO must attempt to obtain all VA treatment records for the period of time subsequent to 2008.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

3.  The RO must request from the Veteran a comprehensive statement containing as much detail as possible regarding his claimed stressors: (1) the incident where the USS OLDENDORF (DD 972) was hit by friendly fire during a training exercise with aircraft; and (2) his exact responsibilities aboard the USS FIFE during cruise missile strike operations against Iraq.  The Veteran must be asked to provide specific details of these claimed stressful events, to include the dates and places the incidents occurred. The Veteran must be advised to provide a 60-day window for the dates of the claimed events.  The Veteran must also provide any other identifying information concerning any other individuals involved in the events, including their names, ranks, and units of assignment or any other identifying detail.  The RO must advise the Veteran that this information is vitally necessary to obtain supportive evidence of the stressful events he claims to have experienced, and he must be asked to be as specific as possible because, without such details, an adequate search for verifying information cannot be conducted.  The Veteran must also be advised to submit any verifying information that he can regarding the stressors he claims to have experienced in service, to include corroborating statements from fellow service members.  The Veteran must be further advised that failure to respond may result in adverse action. 

4.  Once the directives in the above paragraphs have been completed, the RO must thoroughly review the claims file.  The RO must prepare a summary of the claimed stressors for which sufficient information has been provided.  The RO must send this summary and the information of record regarding the Veteran's service, including copies of any records relevant to verifying his claimed stressors to U.S. Army and Joint Services Record Research Center, or any other appropriate federal authority, and must ask to provide any available information that might corroborate the Veteran's claimed stressors.  Specifically, the RO must attempt to verify if the USS OLDENDORF (DD 972) was hit by friendly fire during bombing practice exercises and the USS FIFE (DD 991) was present at this incident.  If they are unable to provide the specific information requested, they must be asked to explain why this information cannot be provided and/or direct the RO to any additional appropriate sources.  All documentation received by the RO must be associated with the claims file. 

5.  Thereafter, Veteran must be afforded a VA psychiatric examination to determine whether any currently or previously diagnosed psychiatric disorders are related to the Veteran's military service. The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  

The RO must provide the examiner with a summary of any verified stressors, including that the Veteran served aboard a ship awarded the Combat Action Ribbon for firing cruise missile strikes at land targets hundreds of miles away, and that the Veteran's duties aboard the ship did not involve actually firing these missiles.  The examiner must be instructed that only the events verified by the RO may be considered for the purpose of determining whether exposure to a stressor has resulted in any currently or previously psychiatric disorder found.  The examiner must integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status. 

Based on a review of the evidence of record, the examination findings, and with consideration of the Veteran's statements, the examiner state whether any currently or previously diagnosed psychiatric disorder, other than PTSD, is related to the Veteran's military service, to include as due to any verified incident during service.  

If the diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  If a diagnosis of PTSD is rendered, the examiner must also indicate whether that diagnosis is related to the stressor related to the Veteran's fear of hostile military or terrorist activity. 

All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner.
 
6.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.
 
7.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented. 

8.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

